            Case 2:19-cr-00103-JAM Document 78 Filed 09/10/21 Page 1 of 4


1    John R. Manning
     Attorney at Law
2    1111 H Street, Suite 204
     Sacramento, CA 95814
3    (916) 444-3994
     Fax (916) 447-0931
4    jmanninglaw@yahoo.com

5    Attorney for Defendant
     ELTON PADILLA
6

7                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8

9    UNITED STATES OF AMERICA,             )   Case No.: 2:19 CR 103 JAM
                                           )
10                       Plaintiff,        )   STIPULATION REGARDING EXCLUDABLE TIME
                                           )   PERIODS UNDER SPEEDY TRIAL ACT;
11   vs.                                   )   FINDINGS AND ORDER
                                           )
12   GARCIA et al.,                        )   Date:    September 14, 2021
                                           )   Time:    9:15 a.m.
13                       Defendants.       )   Judge:   Honorable John A. Mendez
                                           )
14

15         The United States of America through its undersigned counsel, Matthew

16   D. Segal, Assistant United States Attorney, together with counsel for

17   defendant Elton Padilla, John R. Manning, Esq., hereby stipulate the

18   following:

19         1.   By previous order, this matter was set for status conference on

20              September 14, 2021.

21         2.   On, or about, September 7, 2021, the court indicated it is not

22              available on September 14, 2021.

23         2.   By this stipulation, the defendant now moves to continue the status

24   conference until December 14, 2021, and to exclude time between September 14,

25   2021 and December 14, 2021, under Local Code T-4 (to allow defense counsel

26   time to prepare).

27         3.   The parties agree and stipulate, and request the Court find the

28   following:



                                                1
     Case 2:19-cr-00103-JAM Document 78 Filed 09/10/21 Page 2 of 4


1      a.     Currently the United States has provided over 400 pages of

2             discovery as well as 21 discs of audio/video.

3      b.     Counsel for Mr. Padilla needs additional time to review the

4             discovery, conduct investigation, interview potential

5             witnesses and discuss the relevant USSG calculations

6             (including application of Safety Valve and/or the First

7             Step Act and recent court cases related thereto) with Mr.

8             Padilla.

9      c.     The defense and the prosecution have been and continue to

10            be involved in settlement negotiations in this matter.       To

11            that end, the prosecution has asked the defense for

12            additional information which may impact resolution.

13            Counsel for Mr. Padilla needs additional time to gather,

14            organize and articulate the requested information to the

15            government’s counsel.     Counsel for Mr. Padilla has made

16            substantial progress towards this end, but additional work

17            (and therefore, additional time) is necessary to complete

18            this project.   (The information being gathered is material

19            to defense preparation as to both trial readiness and/or a

20            negotiated resolution.)       The government will need time to

21            review the   material once provided by the defense.

22     d.     Counsel for Mr. Padilla believes the failure to grant a

23            continuance in this case would deny defense counsel

24            reasonable time necessary for effective preparation, taking

25            into account the exercise of due diligence.

26     e.     The Government does not object to the continuance.

27     f.     Based on the above-stated findings, the ends of justice

28            served by granting the requested continuance outweigh the



                                        2
            Case 2:19-cr-00103-JAM Document 78 Filed 09/10/21 Page 3 of 4


1                      best interests of the public and the defendants in a speedy

2                      trial within the original date prescribed by the Speedy

3                      Trial Act.

4               g.     For the purpose of computing time under the Speedy Trial

5                      Act, 18 United States Code Section 3161(h)(7)(A) within

6                      which trial must commence, the time period of September 14,

7                      2021, to December 14, 2021, inclusive, is deemed

8                      excludable pursuant to 18 United States Code Section

9                      3161(h)(7)(A) and (B)(ii) and (iv), corresponding to Local

10                     Code T-4 because it results from a continuance granted by

11                     the Court at the defendant’s request on the basis of the

12                     Court’s finding that the ends of justice served by taking

13                     such action outweigh the best interest of the public and

14                     the defendant in a speedy trial.

15

16         4.   Nothing in this stipulation and order shall preclude a finding that

17   other provisions of the Speedy Trial Act dictate that additional time periods

18   are excludable from the period within which a trial must commence.

19

20         IT IS SO STIPULATED.

21
     Dated: September 9, 2021                  /S/ John R. Manning _
22                                             JOHN R. MANNING
                                               Attorney for Defendant
23                                             Elton Padilla

24   Dated: September 9, 2021                  Phillip D. Talbert
                                               Acting United States Attorney
25
                                               /S/Matthew D. Segal
26                                             MATTHEW D. SEGAL
                                               Assistant United States Attorney
27

28   ///



                                               3
            Case 2:19-cr-00103-JAM Document 78 Filed 09/10/21 Page 4 of 4


1                                        ORDER

2         The Court, having received, read, and considered the stipulation of the

3    parties, and good cause appearing therefrom, adopts the stipulation of the

4    parties in its entirety.

5

6    IT IS SO FOUND AND ORDERED.

7    Dated: September 9, 2021             /s/ John A. Mendez
8                                         THE HONORABLE JOHN A. MENDEZ
                                          UNITED STATES DISTRICT COURT JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              4
